Opinion filed June 17,
2010 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
               Nos. 11-10-00094-CR,
11-10-00096-CR, 11-10-00097-CR, & 11-10-00098-CR
                                                    __________
 
                                    BOBBY
BLANTON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 7th District Court
 
                                                            Smith
County, Texas
 
            Trial Court Cause Nos. 007-1463-09,
007-1465-09, 007-1466-09, & 007-1467-09
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The
trial court convicted Bobby Blanton, upon his pleas of guilty, of three
offenses of aggravated sexual assault of a child[1]
and one offense of indecency with a child.[2] 
Plea bargain agreements were not reached.  The trial court assessed punishment
at confinement for life for each of the aggravated sexual assaults and at confinement
for twenty years for the indecency offense.  We dismiss each appeal.
In
each appeal, appellant=s
court-appointed counsel has filed a motion to withdraw.  Each motion is
supported by a brief in which counsel professionally and conscientiously
examines the records and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with copies of the
briefs and advised appellant of his right to review the records and file
responses.  No responses have been filed.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In
re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden
v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
records, and we agree that the appeals are without merit.  We note that counsel
has the responsibility to advise appellant that he may file petitions for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens,
206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant
that he may file petitions for discretionary review pursuant to Tex. R. App. P. 66.  Black v. State,
217 S.W.3d 687 (Tex. App.CEastland
2007, no pet.).
The
motions to withdraw are granted, and the appeals are dismissed.
 
PER CURIAM
 
June 17, 2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.




[1]11-10-00094-CR, 11-10-00096-CR, and 11-10-00097-CR.
 


[2]11-10-00098-CR.